Title: From John Adams to Benjamin Stoddert, 16 August 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Aug 16th 1799

Inclosed is a request of Dr Amos Windship to be a surgeon in one of our vessels of war. I was in the year 1779 near three months for the most part on board the Alliance Captain Sanders in which Dr Windship was surgeon. I well remember that this gentlemen appeared to me of a humane disposition & attentive to the health of the people. If there is any opportunity I have no objection to his appointment, if you know of none. I have known little of him since 1779.
